DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Rowe was silent as to any suggestion of the locking pins having a piercing portion.  It must be noted that the locking pins must inherently engage and penetrate the tether to “lock” it in place to prevent moving, which can mean it has a “piercing portion” to perform the engagement. However, according to the disclosure it is noted the drawings show a pointed end to the pin and thus the examiner is interpreting the limitation of “piercing portion” to be a pointed end and the new prior art of 6537198 is used to address this new limitation.

Specification
The amendment to the specification filed 10/18/22 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim(s) 1,2 are rejected under 35 U.S.C. 103 as being unpatentable over Schankerell et al. (WO 2011/072084) in view of Rowe et al. (2013/0030522) and Vidlund et al. (6537198).  Schankerell et al. disclose (Fig. 19) a method of securing a prosthetic heart valve 110 to a heart, the method comprising: inserting a portion of a tether 138 into a tether passageway defined by a tether attachment member 140, the tether extending from the prosthetic heart valve; disposing the tether attachment member adjacent an opening in a ventricular wall (paragraph 73) of the heart from which the tether extends. Schankerell did disclose (paragraph 161) securing the tether to the tether attachment member. However, Schankerell did not disclose actuating the tether attachment member such that a locking pin disposed within a locking pin channel defined by the tether attachment member intersects the tether passageway and engages a portion of the tether disposed within the tether passageway. Rowe et al. teach that a heart repair apparatus (Figs. 3A- C) using a tether 12 is secured with a locking pin disposed within a locking pin channel (paragraph 62) defined by a tether attachment member. It would have been obvious to one of ordinary skill in the art to use an alternative securing means and provide a locking pin disposed within a locking pin channel defined by a tether attachment member as taught by Rowe et al. and incorporate in the method of securing the prosthetic heart valve with a tether to the heart by Schankerell et al. such that it gives the surgeon the ability to adjust the tether if needed. It must be noted that locking pins inherently engage or pierce the tether in which interaction or engagement takes place to secure a tether in place with a locking pin. It can be understood that a pin can be considered to be capable of penetrating. However, Rowe was silent as to the locking pin having a “piercing portion” and thus alternatively is an interchangeable end feature. Vidlund et al. teach (Fig. 6) that hubs using locking pins 23 are provided with piercing portions 27 such that the pin pierces the tether it is securing in place within a channel 25. It would have been obvious to one of ordinary skill in the art to alternatively provide the locking pin with piercing portions as taught by Vidlund et al. with the heart valve attachment assembly of Schankerell as modified with Rowe such that it assures that the tether secured within the channel is  immovable as a result of being pierced. With respect to claim 2, Schankerell et al. disclose (paragraph 97) that the method includes prior to actuating the tether attachment member, adjusting the tension of the tether extending through the tether passageway to a desired tension. 

Allowable Subject Matter
Claims 3-18 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799